Citation Nr: 1231950	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides and as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2009, the Veteran presented testimony at a personal hearing conducted in St. Louis before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The claim was previously remanded in July 2010 for further development.  As will be discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus type II as a result of exposure to herbicides while serving aboard the U.S.S. Berkeley off the coast of Vietnam.  The Veteran contends that the U.S.S. Berkeley went upstream into rivers in Vietnam.  In the July 2010 remand, the Board found that further development was required to determine whether the Veteran served in the inland waters of Vietnam and is therefore able to avail himself of the presumption of exposure to herbicides.  

The Veteran served on the U.S.S. Berkeley from May 1964 through November 1967.  A National Personnel Records Center (NPRC) document dated in October 2005 shows that the U.S.S. Berkeley was in the official waters of the Republic of Vietnam at various times during the Veteran's active duty service.  These dates include from December 26, 1965 through February 2, 1966, February 26, 1966 through April 6, 1966, May 28, 1967 through June 22, 1967, July 1, 1967 through August 12, 1967, August 21, 1967 through September 6, 1967, and from September 25, 1967 through October 1, 1967.  Based on this document, the Board requested in its July 2010 remand that the AOJ contact the National Archives and Records Administration (NARA) and any other organization that would have possession of relevant documents, and request Navy deck logs, and any other relevant documentation indicating whether or not the U.S.S. Berkeley traveled the inland waters of Vietnam during the dates provided in the October 2005 document.

Unfortunately, the Board has discovered that there was an earlier document from the NPRC, dated in October 2004, reflecting that the U.S.S. Berkeley was in the official waters of the Republic of Vietnam during the following times in addition to those provided in the October 2005 document:  April 24, 1964 through May 3, 1964, May 9, 1964 through June 1, 1964, July 12, 1964 through August 18, 1964, August 28, 1964 to September 6, 1964, September 14, 1964 to September 30, 1964, and from October 8, 1964 to October 10, 1964.

As there is evidence that the U.S.S. Berkeley was in the official waters of Vietnam from April 1964 to October 1964, a period of time that overlaps with the Veteran's service onboard that ship, it appears that additional requests for records must be made.  Accordingly, a remand for deck logs for the period from April to October 1964 is required.

Moreover, the Board notes that in March 2012, the Navy Department Library provided copies of the U.S.S. Berkeley's Cruise Book for the period from November 1965 to June 1966.  The Cruise Book for the years 1964 and 1967 was not requested.  As there is evidence that the Veteran served on board the U.S.S. Berkeley from April to October 1964 and from May to October 1967, and that the ship was in the official waters of Vietnam during these times, the Board finds that a remand to request the U.S.S. Berkeley's Cruise Book for these periods is necessary. 

Additionally, there is medical evidence indicating that the Veteran's diabetes mellitus type II might be related to his service-connected hypertension and/or coronary artery disease (CAD).  In the March 2007 VA examination report for hypertension, the examiner noted that there was a history of other "hypertensive related diseases" including diabetes mellitus type II, hypercholesterolemia, and CAD.  In the March 2007 VA examination report for the heart, the examiner opined that coronary heart disease is more likely than not secondary to hypertension, morbid obesity, diabetes mellitus, hyperlipidemia, age (above 45 years old), and male sex.  However, in the July 2011 VA examination report for diabetes mellitus, the examiner stated that hypertension was not a complication of diabetes as it started many years prior to the onset of diabetes, and that there is "no evidence of worsening due to diabetes at this time but has that potential."  The examiner added that hypertension is not worsened or increased by the Veteran's diabetes.

The above cited medical evidence indicates there may be a relationship between the Veteran's service-connected CAD and hypertension and his diabetes mellitus type II.  In particular, the March 2007 VA examination refers to diabetes mellitus type II as a "hypertensive related disease", and, although the July 2011 VA examiner stated that the Veteran's diabetes did not worsen or increase his hypertension, the examiner did not address whether the hypertension caused or aggravated his diabetes mellitus.  As such, the Board finds that there is sufficient evidence to warrant a VA examination to address whether the Veteran's service-connected CAD and hypertension caused or aggravated his diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, as a claim for secondary service connection has been raised by the evidence of record, the Veteran should be provided with a duty to notify and assist letter with regard to how to substantiate his claim on a secondary basis.  See 38 C.F.R. § 3.310.

The Board also observes that there appears to be outstanding VA treatment records relevant to the claim.  During a March 2005 VA respiratory examination, the examiner noted that she performed a SHAD examination as well as an Agent Orange examination for registry in November 2004.  The Board notes that the Agent Orange examination is not of record.  Further, in releases for records received in November 2005, the Veteran identified receiving treatment at the VA pharmacy and diabetic foot clinic at the VA hospital in Columbia, MO and at the Kirkville Veterans' Clinic for his diabetes mellitus since September 2004.  However, it appears that his VA records associated with the claims file only date from January to September 2005.  Accordingly, a remand for the Veteran's VA treatment records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.)  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran with a duty to notify and assist letter that informs him how to substantiate his claim for diabetes mellitus type II as secondary to his service-connected CAD and hypertension.

2.  The Board thanks the RO for obtaining deck logs covering dates in 1966 and 1967 for evidence that the USS Berkeley traveled the inland waters of Vietnam and copies of the USS Berkeley's Cruise Book for the period November 1965 to June 1966.  However, as there is evidence from the NPRC indicating that the USS Berkeley was in the official waters of Vietnam from April to October 1964 and from May to October 1967, periods of time that overlap with the Veteran's service onboard that ship, an additional request for records must be made for deck logs covering these periods.  

Accordingly, please contact the NARA to request deck logs indicating whether or not from April 24, 1964 through May 3, 1964, May 9, 1964 through June 1, 1964, July 12, 1964 through August 18, 1964, August 28, 1964 to September 6, 1964, September 14, 1964 to September 30, 1964, and from October 8, 1964 to October 10, 1964, the U.S.S. Berkeley traveled the inland waters of Vietnam.

Additionally, contact the Navy Department Library and request any USS Berkeley Cruise Book for the periods from April to October 1964 and from May to October 1967.

3.  Obtain and associate with the claims file VA treatment records dated from September 2004 to the present pertaining to the Veteran's diabetes mellitus type II from the VA hospital in Columbia, MO and from the Kirkville Veterans' Clinic.  In particular, his November 1, 2004 VA Agent Orange registry examination should be obtained.  

4.  After the development in 1 and 3 has been completed, schedule the Veteran for a VA examination to evaluate his claim for diabetes mellitus type II, to include as secondary to his service-connected CAD and/or hypertension.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected CAD and/or hypertension caused or aggravated his diabetes mellitus type II.

A clear rationale for all opinions is required.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, to include those in the eFolder in Virtual VA, must be made available to the examiner for review.

5.  When the development requested has been completed, the claim for entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides and as secondary to service-connected CAD and hypertension, should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


